Exhibit 10.45

AMENDED AND RESTATED

2010-2011 LONG TERM INCENTIVE PLAN FOR EMPLOYEES OF ALICO

(effective November 1, 2010)

This 2010-2011 Long Term Incentive Plan for Employees of American Life Insurance
Company (“ALICO”) (this “Plan”) is effective as amended and restated as of
November 1, 2010, and was originally effective (under the name, “American
International Group, Inc. 2010-2011 Long Term Incentive Plan for Employees of
American Life Insurance Company”) as of March 29, 2010. The obligations and
liabilities under this Plan are obligations and liabilities of ALICO and not
obligations or liabilities of MetLife, Inc. or any affiliate of MetLife, Inc.
other than ALICO.

The purpose of this Plan is to provide certain key employees of ALICO (the
“Company”), an affiliate of MetLife, Inc. (together with its affiliates),
“MetLife”), with an incentive and reward for contributions to the growth and
profitability of the Company and with recognition of and incentive for their
contributions to the sale of ALICO by ALICO Holdings LLC, and the sale of
Delaware American Life Insurance Company by American International Group, Inc.
(“AIG”), each to MetLife, Inc. (the “ALICO Transaction”).

 

SECTION 1 Participation

1.1. Participants. Each employee of the Company or one of its affiliates who was
selected prior to November 1, 2010 to participate by the Compensation and
Management Resources Committee (“the CMRC”) of the Board of Directors of AIG
(including any successor to that committee, or person or persons who were
designated by the CMRC to administer the Plan from time to time until
November 1, 2010, the “CMRC” or “Committee”), as evidenced by the receipt by
such individual of an award letter detailing an award issued under this Plan (an
“Award”) (the “Award Letter”) from the CMRC, will be a “Participant” in this
Plan.

 

SECTION 2 Awards

2.1. Performance Awards. A Participant’s Award Letter will set forth a cash
award opportunity (the “Cash Target”) for the Participant, as was established
prior to November 1, 2010 by the CMRC.

2.2. Performance Measures. The prescribed metrics, along with the performance
measures and percentages of value attributable to each such metric, by which
award values will be determined, are set forth on the Annex to this Plan (the
“Performance Measures”), as well as a threshold level of performance
(“Threshold”) and a maximum level of performance (“Maximum”).

2.3. Measurement Period. The period during which the performance of the Company
will be measured (the “Performance Period”) in respect of the Performance
Measurements will be the period beginning on January 1, 2010 and ending on
December 31, 2011.



--------------------------------------------------------------------------------

2.4. Earned Cash Awards. At the end of the Performance Period, the officer of
MetLife, Inc. in charge of Human Resources or that officer’s written designee
(the “Administrator”) will measure performance against the Performance Measures
and determine the amount of cash earned for the Performance Period (the “Earned
Cash Award”). Subject to the terms and conditions of this Plan and unless
determined otherwise by the Administrator, the Earned Cash Award will be
determined as follows, provided that in no event may the Earned Cash Award
exceed two times the Cash Target:

 

Performance    Percentage of Cash
Target Earned  

Performance less than Threshold

     0 % 

Performance at Threshold

     50 % 

Performance between Threshold and Maximum

    
  Greater than 50% -
Less than 200   
% 

Performance at or above Maximum

     200 % 

The percentage of the Cash Target that will be awarded if performance is between
Threshold and Maximum will be proportionate to the amount by which performance
exceeds Threshold.

2.5. Vesting of Earned Cash Awards. Except as provided in Section 3, and subject
to the other terms and conditions of this Plan and the applicable Award Letter,
Earned Cash Awards shall vest according to the following schedule: 33 1/3% of
the Earned Cash Award shall vest on January 1, 2012, 33 1/3% of the Earned Cash
Award shall vest on January 1, 2013 and the remaining 33 1/3% of the Earned Cash
Award shall vest on January 1, 2014 (each, a “Scheduled Vesting Date”).

2.6. Payment of Earned Cash Awards. Except as provided in Section 3,
Participants will receive payment in respect of any Earned Cash Award, or part
thereof, as promptly as administratively practicable following the applicable
Scheduled Vesting Date (each such date of payment, a “Payment Date”), provided
that any payment following the first Scheduled Vesting Date shall be made as
promptly as administratively practicable following the determination of Earned
Cash Awards by the Administrator, but no later than April 30, 2012 and payment
following the subsequent Scheduled Vesting Dates shall be made within 30 days
following the applicable Scheduled Vesting Date. Subject to Section 3, a
Participant must be an Active Employee (as defined below) on the applicable
Scheduled Vesting Date in order to be entitled to receive a payment of a portion
of an Earned Cash Award.

 

SECTION 3 Employment Requirement; Death

3.1. Continuous Employment Through Payment Date. Except as otherwise expressly
provided herein and in Section 3.2, a Participant will not be entitled to
receive payment of an Award, and will forfeit all rights with respect to any
unpaid portion of an Award, if for any reason the Participant is not an Active
Employee of MetLife on the relevant Payment Date, other than in cases of death,
Disability, or involuntary termination without Cause. The Administrator however,
shall be able, in its sole discretion, to reinstate an Award that has terminated
or otherwise been forfeited. Solely for purposes of

 

2



--------------------------------------------------------------------------------

this Plan, an “Active Employee” shall mean an employee (i) who is actively
performing services for MetLife, (ii) who is on an MetLife-approved leave of
absence, whether paid or unpaid, or (iii) is in receipt of long-term disability
benefits, in each case while in good standing with MetLife.

 

  A. In the event that a Participant has been involuntarily terminated by
MetLife without Cause or incurs a long-term Disability during the Performance
Period, the Participant shall receive payment of an Award in accordance with
Section 3.1.B, unless, in its sole discretion, the Administrator affirmatively
determines that an Award shall not be paid to the Participant. For the avoidance
of doubt, an involuntary termination as provided in this clause A shall not
include a resignation that a Participant may assert was a constructive
dismissal.

 

  B. If the Administrator determines to pay an Award in the circumstances set
forth in Section 3.1.A, the amount will be determined by the Administrator
(based on actual performance through the end of the applicable performance
period) on a pro rata basis calculated by multiplying the amount by a fraction,
the numerator of which is the number of days elapsed in the 2010-2011
Performance Period from 1/1/10 through the last date that the Participant was
actively performing services for MetLife or on short-term disability leave
(including parental leave), and the denominator of which is the total number of
days in the 2010-2011 Performance Period. Such amount shall be paid to such
Participant by the earlier of (i) within two and one-half months after the end
of the calendar year in which the Participant is involuntarily terminated by
MetLife without Cause or incurs a long-term Disability, as applicable or (ii) to
the extent some amount is payable earlier, the scheduled payment date with
respect to such amount.

 

  C. If the Participant is involuntarily terminated without Cause or incurs a
long-term Disability after the completion of the Performance Period, the Earned
Cash Award shall not be prorated but shall be fully paid, and shall immediately
vest and be paid as provided in the last sentence of Section 3.1.B.

 

  D. For these purposes, the term “Cause” will mean (i) a Participant’s
conviction, whether following trial or by plea of guilty or nolo contendere (or
similar plea), in a criminal proceeding (A) on a misdemeanor charge involving
fraud, false statements or misleading omissions, wrongful taking, embezzlement,
bribery, forgery, counterfeiting or extortion, or (B) on a felony charge or
(C) on an equivalent charge to those in clauses (A) and (B) in jurisdictions
which do not use those designations; (ii) a Participant’s engaging in any
conduct which constitutes an employment disqualification under applicable law
(including statutory disqualification as defined under the Securities Exchange
Act of 1934); (iii) a Participant’s material failure to perform his or her
duties to MetLife; (iv) a Participant’s violation of any securities or
commodities laws, any rules or regulations issued pursuant to such laws, or the
rules and regulations of any securities or commodities exchange or association
of which MetLife is a member; (v) a Participant’s violation of any MetLife
policy concerning hedging or confidential or proprietary information, or a
Participant’s material violation of any other MetLife policy as in effect from
time to time; (vi) a Participant’s engaging in any act or making any statement
which impairs, impugns, denigrates, disparages or negatively reflects upon the
name, reputation or business interests of MetLife; or (vii) a Participant’s
engaging in any conduct detrimental to MetLife. The determination as to whether
“Cause” has occurred shall be made by the Administrator in the Administrator’s
sole discretion.

 

3



--------------------------------------------------------------------------------

For the purposes of the Plan, “Disability” will mean that a Participant, who
after receiving short-term disability income replacement payments for 6 months,
(i) is determined to be disabled in accordance with the Company’s long-term
disability plan in which employees of the Company are generally able to
participate, if one is in effect at such time, or (ii) to the extent such
Participant is not participating in the Company long-term disability plan, or no
such long-term disability plan exists, is determined to have a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months as determined by, as applicable, the Company’s long-term disability
insurer or the department or vendor directed by the Company to determine
eligibility for unpaid medical leave.

3.2. Death. Notwithstanding any other provision of this Plan, in the event a
Participant’s employment terminates by reason of his or her death, such
Participant will be eligible to receive an Award, unless, in its sole
discretion, the Administrator determines that an Award shall not be paid to the
Participant. Any amount that would be payable to such a Participant’s estate
hereunder will be calculated in the same manner as if the employee had been
involuntarily terminated without Cause as is set forth in Sections 3.1A, B and C
above provided, however, that the date of death shall be substituted for the
date of termination of employment. Such amount shall be paid to such
Participant’s estate by the earlier of (i) within two and one-half months after
the end of the calendar year in which the Participant dies or (ii) to the extent
some amount is payable earlier, the scheduled payment date with respect to such
amount.

3.3. Retirement. If a Participant retires, whether on or after normal retirement
age or on or after early retirement age, all unvested Awards will be forfeited.

3.4. Closing of ALICO Transaction. As the closing date of the ALICO Transaction
took place during the 2010-2011 Performance Period, Earned Cash Awards for
Participants who were Active Employees as of November 1, 2010 will vest and be
paid according to the normal vesting and payment schedule described in Sections
2.5 , 2.6 or 3, as applicable.

 

SECTION 4 Administration of this Plan

4.1. General. This Plan will be administered by the Administrator. The
Administrator may allocate among its members and delegate to any of the
Administrator’s administrative responsibilities. The Administrator will have
power to interpret this Plan, to make regulations for carrying out its purpose
and to make all other determinations in connection with the Plan and its
administration in the Administrator’s sole discretion (including, without
limitation, whether Cause exists with respect to any Participant, the amount and
extent to which a Performance Measure has been achieved, and the amount of all
Awards), all of which will, unless otherwise determined by the Administrator, be
final, binding and conclusive.

4.2. Non-Uniform Determinations. The Administrator’s determinations under this
Plan need not be uniform and may be made by it selectively among Participants
(whether or not such Participants are similarly situated). Without limiting the
generality of the foregoing, the Administrator will be entitled, among other
things, to make non-uniform and selective determinations as to the persons to
become Participants under this Plan and the amounts of the Cash Target.

 

4



--------------------------------------------------------------------------------

4.3. Determination of Employment. The Administrator will have the sole right to
determine the commencement or date of termination of a Participant’s employment
with MetLife, and whether the Participant is an Active Employee, for the
purposes of this Plan, separate and apart from any determinations as may be made
by MetLife with respect to the individual’s employment.

4.4. Amendments. The Administrator will have the power to amend this Plan in any
manner and at any time, including in a manner adverse to the rights of the
Participants or any Participant; provided that, notwithstanding the foregoing,
the Administrator may not accelerate or postpone any payment to a Participant to
occur at a time other than the time provided for in this Plan unless permitted
by Section 409A for compensation that satisfies the exception for “short-term
deferrals.”

4.5. No Liability. Neither the Administrator nor any employee of MetLife
involved in the operation or administration of this Plan (each, a “Covered
Person”) will have any liability to any person (including any Participant) for
any action taken or omitted to be taken or any determination made in good faith
with respect to the Plan or any Participant’s participation in it.

4.6. Adjustments. The Administrator may, in the Administrator’s discretion,
adjust the metrics and/or Performance Measures under this Plan to preserve the
benefits or potential benefits intended to be made available to Participants
under this Plan for any sale, transfer or other disposition of MetLife or the
Company to a third party, including the U.S. government, or conversion of shares
of common stock or other securities of MetLife, or for any other reason which
the Administrator deems appropriate.

4.7. Release of Claims. In the case of a Participant who is involuntarily
terminated by MetLife without Cause or terminates employment due to Disability,
ALICO will require the Participant to execute a release substantially in the
form used under the MetLife Plan for Tranisition Assistance, or otherwise
determined by the Administrator.

 

SECTION 5 General Rules

5.1. Plan and Awards Subject to Compensation Requirements. [Reserved]

5.2. No Funding. MetLife will be under no obligation to fund or set aside
amounts to pay obligations under this Plan. Participants will have no rights to
the Awards other than as a general unsecured creditor of the Company.

5.3. Tax Withholding. As a condition to the payment of any compensation under
this Plan or in connection with any other event that gives rise to a federal or
other governmental tax withholding obligation (i) MetLife may deduct or withhold
(or cause to be deducted or withheld) from any payment to a Participant whether
or not pursuant to this Plan, or (ii) the Administrator will be entitled to
require that the Participant remit cash to MetLife (through payroll deduction or
otherwise), in each case, in an amount sufficient as determined by the MetLife
to satisfy such withholding obligation. Participants shall be solely liable for
any applicable taxes (including, without limitation, income and excise taxes)
and penalties, and any interest that accrues thereon, that they incur in
connection with the receipt of any Award, and MetLife shall have no liability in
respect thereof.

 

5



--------------------------------------------------------------------------------

5.4. No Rights to Other Payments. The provisions of this Plan provide no right
or eligibility to a Participant to any other payouts from MetLife under any
other alternative plans, schemes, arrangements or contracts MetLife may have
with any employees or group of employees of MetLife.

5.5. No Effect on Benefits. Subject to Section 5.1, grants and payments under
this Plan will constitute a special discretionary incentive payment to the
Participants and will not be required to be taken into account by MetLife in
computing the amount of salary or compensation of the Participants for the
purpose of determining any contributions to or any benefits under any pension,
retirement, profit-sharing, bonus, life insurance, severance or other benefit
plan of MetLife or under any agreement with the Participant, unless the Company
specifically provides otherwise.

5.6. Repayment and Clawback. If the Administrator determines that any Award or
payment or delivery made under this Plan was based on materially inaccurate
financial statements (which includes, but is not limited to, statements of
earnings, revenues or gains) or any other materially inaccurate performance
metric criteria (including the Performance Measures), or if, following the
payment or delivery of an Award under this Plan, a Participant is terminated for
Cause, then (i) any unpaid Award shall be forfeited or (ii) following payment or
delivery of cash with respect to any Award, the Company shall be entitled to
receive, and the Participant shall be obligated to repay to the Company
immediately upon demand therefor, the amount of cash paid with respect to the
applicable Payment Date. The repayment to the Company described in clause
(ii) of this Section 5.6 shall be net of any taxes withheld from the original
payment to the Participant. Payment of any Award is contingent on the existence
of no such material inaccuracies as of the applicable Payment Date.

5.7. Section 409A. Awards under this Plan are intended to provide payments that
satisfy the “short-term deferral” exemption under Section 409A of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”), and therefore
Awards are not intended to be “deferred compensation” subject to Section 409A
(“Section 409A”). It is the Company’s intent that payments under this Plan are
exempt from Section 409A, and that the Plan be interpreted and administered
accordingly. For this purpose, “Section 409A” means Section 409A of the Code,
including any amendments or successor provisions to that section, and any
regulations and other administrative guidance thereunder, in each case as they
may be from time to time amended or interpreted through further administrative
guidance. The Administrator will have full authority to give effect to the
intent of this Section 5.7. Notwithstanding the foregoing, in the event that the
payment of any Award would be subject to the limitations in
Section 409A(a)(2)(b) of the Code, any such Award shall be delayed until six
months after the Participant’s separation from service with MetLife (or earlier
death) in accordance with the requirements of Section 409A. Each payment or
delivery in respect of any Award will be treated as a separate payment or
delivery for purposes of Section 409A.

5.8. Severability. If any of the provisions of this Plan is or are finally held
to be invalid, illegal or unenforceable (whether in whole or in part), such
provision will be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions will not
be affected thereby; provided that if any of such provisions is finally held to
be invalid, illegal, or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
provision will be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder.

 

6



--------------------------------------------------------------------------------

5.9. Entire Agreement. This Plan, along with the Award Letter, contains the
entire agreement of the parties with respect to the subject matter thereof and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral, with respect to the subject matter thereof.

5.10. Waiver of Claims. Each Participant recognizes and agrees that, prior to
the receipt of any Award under the Plan, he or she has no right to any benefits
under this Plan. Accordingly, in consideration of the Participant’s receipt of
any Award hereunder, he or she expressly waives any right to contest the value
of any Award, the terms of this Plan, any determination, action or omission
pursuant to this Plan or the Award Letter by the Administrator or the Company,
or any amendment to this Plan.

5.11. No Third Party Beneficiaries. Except as expressly provided herein, this
Plan will not confer on any person other than MetLife and the Participant any
rights or remedies hereunder.

5.12. Successor Entity; Company’s Assigns. Except as otherwise determined by the
Administrator, in the event of a merger, consolidation, mandatory share exchange
or other similar business combination of the Company with or into any other
entity (“Successor Entity”) or any transaction in which another person or entity
acquires all of the issued and outstanding voting securities of the Company, or
all or substantially all of the assets of the Company, outstanding Awards may be
assumed or a substantially equivalent award may be substituted by such Successor
Entity or a parent or subsidiary of such Successor Entity. The terms of this
Plan will be binding and inure to the benefit of the Company and its successors
and assigns.

5.13. Nonassignability. No Award (or any rights and obligations thereunder)
granted to any person under the Plan may be sold, exchanged, transferred,
assigned, pledged, hypothecated or otherwise disposed of or hedged, in any
manner (including through the use of any cash-settled instrument), whether
voluntarily or involuntarily and whether by operation of law or otherwise, other
than by will or by the laws of descent and distribution, except as may be
otherwise determined by the Administrator. Any sale, exchange, transfer,
assignment, pledge, hypothecation, or other disposition in violation of the
provisions of this Section 5.13 will be null and void and any Award which is
hedged in any manner will immediately be forfeited. All of the terms and
conditions of this Plan and the Award Letters will be binding upon any permitted
successors and assigns.

5.14. Right to Discharge. Nothing contained in this Plan or in any Award Letter
will confer on any Participant any right to be continued in the employ of
MetLife or to be included in any future plans of a similar nature.

5.15. Right of Offset. To the extent consistent with law, MetLife will have the
right to offset against its obligation to deliver cash under the Plan any
outstanding amounts (including, without limitation, travel and entertainment or
advance account balances, loans, repayment obligations under any Awards, or
amounts repayable to MetLife pursuant to tax equalization, housing, automobile
or other employee programs) that the Participant then owes to MetLife and any
amounts the Administrator otherwise deems appropriate pursuant to any tax
equalization policy or agreement.

5.16. No Liability With Respect to Tax Qualification or Adverse Tax Treatment.
Notwithstanding anything to the contrary contained herein, in no event shall

 

7



--------------------------------------------------------------------------------

MetLife be liable to a Participant on account of the failure of any Award or
amount payable under this Plan to (a) qualify for favorable United States or
foreign tax treatment or (b) avoid adverse tax treatment under United States or
foreign law, including, without limitation, Section 409A.

 

SECTION 6 Disputes

6.1. Governing Law. This Plan will be governed by and construed in accordance
with the laws of the State of New York, without regard to principles of conflict
of laws. The Plan shall also be subject to all applicable non-U.S. laws as to
Participants located outside of the United States. In the event that any
provision of this Plan is not permitted by the local laws of a country or
jurisdiction in which a Participant performs services, such local law shall
supersede that provision of this Plan with respect to that Participant. The
benefits to which a Participant would otherwise be entitled under this Plan may
be adjusted or limited to the extent that the Administrator determines is
necessary or appropriate in light of applicable law or local practice.

6.2. Arbitration. Subject to the provisions of this Section 6, any dispute,
controversy or claim between MetLife, on the one hand, and a Participant, on the
other hand, arising out of or relating to or concerning this Plan or any Award,
will be finally settled by arbitration in New York City before, and in
accordance with the rules then obtaining of, the New York Stock Exchange, Inc.
(the “NYSE”) or, if the NYSE declines to arbitrate the matter (or if the matter
otherwise is not arbitrable by it), the American Arbitration Association (the
“AAA”) in accordance with the commercial arbitration rules of the AAA. Prior to
arbitration, all claims maintained by a Participant must first be submitted to
the Administrator in accordance with claims procedures determined by the
Administrator.

6.3. Jurisdiction. MetLife and each Participant hereby irrevocably submit to the
exclusive jurisdiction of a state or federal court of appropriate jurisdiction
located in the Borough of Manhattan, the City of New York over any suit, action
or proceeding arising out of or relating to or concerning this Plan or any Award
that is not otherwise arbitrated or resolved according to Section 6.2. MetLife
and each Participant acknowledge that the forum designated by this section has a
reasonable relation to this Plan and to such Participant’s relationship with
MetLife, that the agreement as to forum is independent of the law that may be
applied in the action, suit or proceeding and that such forum shall apply even
if the forum may under applicable law choose to apply non-forum law.

6.4. Waiver. MetLife and each Participant waive, to the fullest extent permitted
by applicable law, any objection which MetLife and such Participant now or
hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding in any court referred to in Section 6.3. MetLife
and each Participant undertake not to commence any action, suit or proceeding
arising out of or relating to or concerning this Plan or any Award in any forum
other than a forum described in Section 6.3. Notwithstanding the foregoing,
nothing herein shall preclude MetLife from bringing any action, suit or
proceeding in any other court for the purpose of enforcing the provisions of
this Section 6. MetLife and each Participant agree that, to the fullest extent
permitted by applicable law, a final and non-appealable judgment in any such
suit, action or proceeding in any such court shall be conclusive and binding
upon the Participant and MetLife.

 

8



--------------------------------------------------------------------------------

6.5. Service of Process. Each Participant irrevocably appoints the General
Counsel of ALICO (the “General Counsel”) at 600 King Street, Wilmington,
Delaware 19801, U.S.A. as his or her agent for service of process in connection
with any action, suit or proceeding arising out of or relating to or concerning
this Plan or any Award that is not otherwise arbitrated or resolved according to
Section 6.2. The General Counsel will promptly advise the Participant of any
such service of process.

6.6. Confidentiality. To the extent consistent with law, each Participant must
keep confidential any information concerning any grant made under this Plan and
any dispute, controversy or claim relating to this Plan, except that a
Participant may disclose information concerning a dispute or claim to the court
that is considering such dispute or to such Participant’s legal counsel
(provided that such counsel agrees not to disclose any such information other
than as necessary to the prosecution or defense of the dispute).

 

SECTION 7 Term of Plan

This Plan will continue until suspended or terminated by the Administrator in
its sole discretion.

 

ADOPTED AS AMENDED AND RESTATED:

/s/ Kathleen A. Henkel

Kathleen A. Henkel Administrator

 

9



--------------------------------------------------------------------------------

Annex to the

Amended And Restated 2010-2011

Long Term Incentive Plan For Employees Of Alico

Performance Measures



--------------------------------------------------------------------------------

LOGO [g302570rider_pg01top.jpg]

   2010-2011 Alico LTI Performance Measures and Goals

2010 Measures and Goals: 50% Weighting *

 

Performance Area

 

Metric

 

Measurement

 

Results Target Corridor

Separation/Integration

Milestones

 

Weight: 30%

  Successful closing of scheduled separation items, Alico Independent items and
MetLife cooperation items   On Time (per the Separation Dashboard) and On Budget
(in accordance with the separation budget)  

Separation

 

•    Threshold: Items in schedules 6.13(a)(i), 6.13 (a)(ii) and 6.08 (e)

 

•    Target: 6.13(a)(i), 6.13 (a)(ii) and 6.08 (e) items and High Priority
Cooperation interdependencies on or before Close

 

•    Exceeds: Meets Target and closes 90% of the medium and low priority
interdependencies on or before close and 100% by the end of Q12011

  Ensure Day 1 readiness by delivering all Day 1 Must Have Initiatives   On Time
(Prior to or At closing) per the MetLife Day 1 Initiative Project Plan   Day 1
Readiness: Pass or Fail

Capital & Liquidity

 

Weight: 30%

  Maintain solvency ratios and manage capital without increasing leverage in
line with expectations and without AIG support   Actual solvency ratios will be
calculated and provided by ALICO  

Threshold: Maintain solvency ratios in line with approved budget (RBC of 400%,
CAR of 150%, UK at 160%, Japan 1000%)

 

Target: Maintain solvency ratios in line with approved budget and build Home
Office liquidity buffer of $100M

  Build and maintain a Home Office liquidity buffer for ALICO   Liquidity buffer
to be maintained at the ALICO Home Office level  

Profitability Management

 

Weight: 40%

  Alico businesses to achieve 2010 core reforecast earnings of $2.2 billion,
GAAP Pre-tax Operating Income prior to MetLife PGAAP and other adjustments  

Pre-tax operating income (GAAP basis);

 

Year-end PTOI to be normalized for the effect of FX and adjusted for lost net
income on dividends.

  GAAP PTOI: threshold is 80% of target, target is 100% of target and over
achievement represents 120% of target prior to MetLife PGAAP and other
adjustments.   Maintain 2010 unlevered ROE to average of prior two years
2008-2009   ROE will be calculated by ALICO using after-tax net income divided
by average equity (ex-AOCI), excluding IPO costs   ROE results as of closing:
13% ROE threshold; 13.5% ROE target and 14% ROE considered over achievement

 

* All performance results will be determined by the committee or other plan
administrator designated under the 2010-2011 Long Term Incentive Plan for
Employees of Alico in its discretion, and those determinations will be final.

 

LOGO [g302570rider_pg01bottom.jpg]



--------------------------------------------------------------------------------

LOGO [g302570rider_pg01top.jpg]    2010-2011 Alico LTI Performance Measures and
Goals

2011 Measures and Goals: 50% Weighting *

 

Performance Area

 

Metric

 

Measurement

 

Results Target Corridor

Integration/Synergy

Milestones

 

Weight: 30%

  Achievement of all post Day 1 through Day 3 Initiatives set out in the joint
MetLife/Alico integration Plan   On Time per the MetLife post Day 1 through Day
3 Initiatives set out in joint MetLife/Alico Integration Plans on budget with
achievement of synergy targets  

Day 1 to Day 3

 

•    Threshold – All TSA’s exited as scheduled

 

•    Target – TSA’s exited as scheduled and all High Priority Initiatives
implemented on time and on budget

 

•    Exceeds – Meets Target plus delivers at least 50% of milestones ahead of
schedule and/or under budget

Profitability Management

 

Weight: 40%

  Combined Alico/MetLife International business to achieve 2011 PGAAP After-tax
Net Earnings of $2,350 million based on plan FX rates with Alico accretive to
MetLife’s share price of 50 cents   Combined after-tax net earnings (PGAAP
basis) with Alico accretive to MetLife’s share price of 50 cents   PGAAP
After-tax net earnings: threshold is 80% of target, target is 100% of plan
target and over achievement represents 120% of target. Growth       PFOI Weight:
15%   Combined Alico/MetLife International business to achieve 2011 PFOI of
$15.7 billion   Combined Alico/MetLife International PFOI   Threshold is 80% of
target, target is 100% of target and over achievement represents 120% of target.
Sales Weight: 15%   Combined Alico/MetLife International business to achieve
2011 Sales of $6.0 billion   Combined Alico/MetLife International Sales under
common definition (i.e. ANP)   Threshold is 75% of target, target is 100% of
target and over achievement represents 125% of target.

 

* All performance results will be determined by the committee or other plan
administrator designated under the 2010-2011 Long Term Incentive Plan for
Employees of Alico in its discretion, and those determinations will be final.

 

LOGO [g302570rider_pg01bottom.jpg]